Maletz, Judge:
Upon consideration of (i) defendant’s motion that the court suspend discovery by entering an order to the effect that discovery in this case, beyond disclosure of the administrative record, not be conducted until a decision is rendered by this court in Zenith Radio Corp. v. United States, Civil Action 80-5-00861; (ii) plaintiffs’ opposition thereto; (iii) plaintiffs’ cross-motion for a discovery conference; and (iv) defendant’s opposition thereto, it is hereby ordered:
1. That the administrative record filed in Zenith, supra, shall be made available to. counsel for plaintiffs, pursuant to a protective order, within 15 days after the date of this order;
2. That defendant’s motion to suspend discovery is denied. As to this, the court notes that plaintiffs’ first request for discovery does not require any new search by defendant of its files but rather requires the reproduction of those documents already identified and *59made available to counsel for plaintiff in Zenith. Given this circumstance, discovery here, even though duplicative of discovery already carried out in Zenith, does not in the court’s view constitute such a clear case of hardship or inequity on defendant as to warrant a stay of discovery. See, e.g., Landis v. North American Co., 299 U.S. 248, 255 (1936); United Refining Co. v. Department of Energy, 486 F. Supp. 99 (W.D.Pa.1980).
3. That plaintiffs’ motion for a discovery conference is granted and such conference shall be held on Thursday, September 3, 1981, at 2:30 P.M. in the chambers of the undersigned.